DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application has been accorded “special” status under the Patent Prosecution Highway program as per the decision mailed 25 August 2021.
The preliminary amendments of 28 June 2021 and 05 January 2022 have been entered in full.  Claims 1-10 are under examination.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  Independent claims 1 and 5 recite the acronyms MIF, MIP1a, CXCL1, CXCL5, CXCL8, CXCL2, and CXCL6.  In the interest of clarity, acronyms should be spelled out at their first usage in the independent claims, followed by the acronym in parentheses.  Subsequent recitations of the terms, including in the dependent claims, can be by acronym alone.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e., a correlation) without significantly more. 

Step 1 of the eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101. In the instant case, the claims are directed to a process, which is one of the four statutory categories. 
Step 2A of the eligibility analysis is a two-prong inquiry. Regarding Prong 1, the claims must be evaluated to determine if they recite a judicial exception. In the instant case, claim(s) 5 recite(s) “calculating one or more MIF to additional chemokine ratios…” and “comparing the one or more calculated MIF to additional chemokine rations to healthy reference ratios…”  This is a judicial exception in that it reads on the abstract idea of a mental process, i.e., a concept performed in the human mind (including an observation, evaluation, judgment, opinion) and a natural phenomenon (i.e., the correlation of a value with the presence of a disease state).  Prong 2 of Step 2A concerns whether the claims reciting a judicial exception integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application because the additional elements recited in the claims beyond the judicial exception only lead up to the judicial exception and thus fail to integrate the exception into a practical application, both individually and in combination. Specifically, the claims recite obtaining a sample of gingival crevicular fluid from an individual and quantifying chemokines in the sample. It is clear that these steps only lead up to the subsequent steps which are the mental processes of calculating and comparing. The mental process steps and natural correlation steps are not integrated into a practical application, such as applying the knowledge regarding the Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66 (2012) at 79, wherein an additional element of measuring metabolites of a drug administered to a patient was concluded to be insignificant extra-solution activity. 
Step 2B of the eligibility analysis concerns whether claims directed to a judicial exception nevertheless provide an inventive concept. In this case, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements taken alone or in combination only recite limitations that are well-understood, routine, and conventional activity in the field, wherein the limitations are recited at a high level of generality. It is noted that obtaining a sample of gingival crevicular fluid from an individual for the purpose of measuring expression levels of proteins using ELISA assays, for example, was well known in the prior art. As evidence thereof, please see Sorsa et al. (US 5,736,341; issued 07 April 1998) col. 8 li. 8 -12. 
Accordingly, the claimed invention is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 recites the following:
“comparing the one or more calculated MIF to additional chemokine ratios to healthy reference ratios of same chemokines corresponding to ratios of an individual not having gingivitis; wherein a calculated ratio greater than reference ratio indicates the individual has gingivitis and/or comparing the one or more calculated MIF to additional chemokine ratios to gingivitis reference ratios of same chemokines corresponding to ratios of an individual having gingivitis; wherein a calculated ratio less than reference ratio indicates the individual has gingivitis.”
This section makes no sense.  In particular, comparing the calculated ratios “to healthy reference ratios of same chemokines corresponding to ratios of an individual…” and/or comparing the calculated ratios “to gingivitis reference ratios of same chemokines corresponding to ratios of an individual having gingivitis” is unclear.  What are the calculated ratios being compared to?  How does an individual having gingivitis have calculated ratios less than a gingivitis reference ratio?  The following is suggested, if it indeed captures the subject matter intended by Applicant:
“comparing the one or more calculated MIF to additional chemokine ratios to healthy reference ratios of MIF to the same additional chemokines; wherein said healthy reference ratios exist in ; and/or 
comparing the one or more calculated MIF to additional chemokine ratios to gingivitis reference ratios of MIF to the same chemokines; wherein said gingivitis reference ratios exist in does not have gingivitis.”
Applicant is under no obligation to copy the suggested claim language.  However, amendment is required to clarify the claim language and overcome the rejection under 35 U.S.C. 112(b).
Regarding claim 10, the claim recites a method of a) determining one or more specific chemokine ratios; b) treating; and c) repeating a), wherein a decrease in chemokine ratios indicates effective treatment.”  It is unclear if the “chemokine ratios” recited in the italicized phrase are the same as those calculated in step a) or not.  It is suggested that Applicant amend claim 10 in the phrase italicized above to recite “wherein a decrease in the same chemokine ratios indicates effective treatment.”

Conclusion
Claims 1-4 are allowed.  Claims 5-10 are not allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
29 March 2022